UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6536



DONALD E. ROBINSON,

                                             Petitioner - Appellant,

          versus


CALVIN ANTHONY, Warden; HENRY DARGAN MCMASTER,
Attorney General for South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (CA-04-945-HMH)


Submitted:   August 31, 2005             Decided:   September 9, 2005


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald E. Robinson, Appellant Pro Se. William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donald E. Robinson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Robinson has not made the requisite

showing.    Moreover, as to the portions of the magistrate judge’s

report to which Robinson failed to object after being warned of the

consequences of such a failure, appellate review is waived.                  See

United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED

                                   - 2 -